Name: Council Regulation (EEC) No 2279/89 of 24 July 1989 opening and providing for the administration of an autonomous Community tariff quota for aniline
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 No L 218/728 . 7. 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2279/89 of 24 July 1989 opening and providing for the administration of an autonomous Community tariff quota for aniline efficient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corres ­ ponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of this quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of aniline currently depend on imports from third countries whereas it is in the Community's interest to suspend partially or totally the customs duties for the product in question, within a Community tariff quota of an appropriate volume ; whereas in order not to jeopardize the development prospects in respect of these products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open this duty-free quota for the period until 31 December 1989, with a volume of 5 000 tonnes ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, it is appropriate to take the necessary measures to ensure HAS ADOPTED THIS REGULATION : Article 1 1 . From the date of entry into force of this Regulation until 31 December 1989, the customs duty applicable to the import of the product listed below shall be suspended at the level and within the limits of the Community tariff quota indicated : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2796 ex 2927 41 00 Aniline 5 000 0 2. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession . Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. inform the Commission and draw an amount corres ­ ponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member States concerned shall No L 218/8 Official Journal of the European Communities 28 . 7. 89 a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 5 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quota for such time as the residual balance of the quota volume so permits. Thi$ Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET